              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:18-cv-00542-MR

JULITA NIVENS,                  )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                MEMORANDUM OF
                                )                DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Commissioner’s Motion for Summary

Judgment [Doc. 15].

I.    BACKGROUND

      On April 11, 2014, Julita Nivens (the “Plaintiff”) applied for disability

and disability insurance benefits under Title II of the Social Security Act (the

“Act”), alleging an onset date of January 1, 2014. [Transcript (“T.”) at 306-

18]. On the same date, the Plaintiff also applied for supplemental security

income under Title XVI of the Act, again alleging an onset date of January 1,

2014. [Id.]. The Plaintiff’s request was initially denied on November 18,

2014, and upon reconsideration on March 23, 2015. [Id. at 164-65, 200-01].
On the Plaintiff’s request, a hearing was held on May 30, 2017 before an

Administrative Law Judge (“ALJ”). [Id. at 107-29]. On August 2, 2017, the

ALJ issued a written decision denying the Plaintiff benefits, finding that the

Plaintiff was not disabled within the meaning of the Act since the alleged

onset date of January 1, 2014. [Id. at 68-79]. On August 9, 2018, the

Appeals Council denied the Plaintiff’s request for review, thereby making the

ALJ’s decision the final decision of the Commissioner. [Id. at 1-7]. The

Plaintiff has exhausted all available administrative remedies, and this case

is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).      “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support


                                      2
a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017


                                       3
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant


                                       4
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling (“SSR”) 96-

8p; 20 C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,


                                        5
education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity from her alleged onset date, January 1, 2014. [T.

at 70]. At step two, the ALJ found that the Plaintiff has the following severe

impairments: degenerative disc disease, anxiety disorder, affective disorder,

and substance use disorder. [Id. at 71]. At step three, the ALJ determined

that the Plaintiff does not have an impairment or combination of impairments

that meets or medically equals the Listings. [Id.]. The ALJ then determined

that the Plaintiff’s RFC, notwithstanding her impairments, allowed her to

            lift or carry 20 pounds occasionally and 10 pounds
            frequently. She could stand or walk for six hours in
            an eight-hour workday. She could sit for six hours in
            an eight-hour workday. She could push or pull in the
                                      6
               limits for lifting and carrying. She could frequently
               climb ramps, stairs, ladders, ropes, and scaffolds.
               She could frequently stoop, kneel, crouch, and crawl.
               She could [sic] avoid concentrated exposure to
               hazards such as dangerous machinery or work at
               unprotected heights.           The claimant could
               understand, remember, and carry out simple work
               instructions and tasks at an SVP 2 level. She could
               have     occasional      contact  with   co-workers,
               supervisors, and the general public. She should not
               do teamwork types of job duties. She should not
               work with the general public as a primary job duty.

[Id. at 73].

      At step four, the ALJ found that the Plaintiff is unable to perform any

past relevant work. [Id. at 77]. At step five, based upon the testimony of the

VE, the ALJ concluded that, considering the Plaintiff’s age, education, work

experience, and RFC, the Plaintiff is capable of performing other jobs that

exist in significant numbers in the national economy, including bindery

machine feeder (Dictionary of Occupational Titles (“DOT”) number 653.686-

026), folding machine operator (DOT number 208.685-014), and collator

operator (DOT number 208.685-010).           [Id. at 78].   The ALJ therefore

concluded that the Plaintiff was not “disabled” as defined by the Social

Security Act from January 1, 2014, the alleged onset date, through August

2, 2017, the date of the decision. [Id. at 79].




                                         7
V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff argues that the ALJ

failed to properly incorporate the Plaintiff’s mental limitations regarding

concentration, persistence, and pace into the RFC as required by Mascio v.

Colvin, 780 F.3d 632 (4th Cir. 2015). [Doc. 13 at 16-17].

       In Mascio, the Fourth Circuit held that “an ALJ does not account ‘for a

claimant's limitations in concentration, persistence, and pace by restricting

the hypothetical question to simple, routine tasks or unskilled work.’” 780

F.3d at 638 (quoting Winschel v. Comm'r, 631 F.3d 1176, 1180 (11th Cir.

2011)). Because “the ability to perform simple tasks differs from the ability

to stay on task,” an RFC limited to simple, routine, repetitive tasks fails to

adequately account for moderate limitations in concentration, persistence,

and pace. Id.

       Here, the ALJ sought to account for the Plaintiff's “moderate limitation”

in “concentrating, persisting or maintaining pace,” [T. at 72], by restricting the

Plaintiff to “simple work instructions and tasks at an SVP 2 level.” [Id. at 73].

This is precisely the logical leap that is prohibited under Mascio. See Clark

v. Berryhill, No. 5:16-cv-52-GCM, 2017 WL 3687927, at *2 (W.D.N.C. Aug.



1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                             8
25, 2017) (Mullen, J.) (“In limiting [the plaintiff] only to ‘simple, routine,

repetitive tasks involving only one, two, and three step instructions,’ the ALJ

did not adequately account for the [plaintiff's] difficulties with concentration,

persistence, or pace.”) (citing Mascio, 780 F.3d at 632); see also Buchanan

v. Saul, No. 1:19-CV-00030-MR, 2019 WL 5073916, at *3 (W.D.N.C. Oct. 8,

2019) (Reidinger, J.); Kittrell v. Colvin, No. 5:14-cv-163-RJC, 2016 WL

1048070, at *4 (W.D.N.C. Mar. 6, 2016) (Conrad, J.); Scruggs v. Colvin, No.

3:14-cv-466-MOC, 2015 WL 2250890, at *5-6 (W.D.N.C. May 13, 2015)

(Cogburn, J.).

      More particularly, the Plaintiff’s moderate limitation in concentration,

persistence, or pace also is not accounted for by the ALJ’s restriction to tasks

and instructions at “an SVP 2 level.” [T. at 73]. SVP level reflects “the

amount of lapsed time required by a typical worker to learn the techniques,

acquire the information, and develop the facility needed for average

performance in a specific job-worker situation.” Dictionary of Occupational

Titles, Appendix C: Components of the Definition Trailer, Section II. Specific

Vocational Preparation (SVP) 1991 WL 688702. As such, a limitation to SVP

2 level tasks and instructions focuses on the ability to perform simple tasks

and instructions, which differs from “the ability to stay on task,” Mascio, 780

F.3d at 638 (quoting Winschel, 631 F.3d at 1180), which is relevant here.


                                        9
The ALJ found no other restrictions in the RFC to account for the Plaintiff’s

moderate limitation in concentration, persistence, or pace. As such, the ALJ

failed to explain how the Plaintiff’s RFC related to or accounted for the

Plaintiff's difficulties with concentration, persistence, or pace.

      A reviewing court cannot be “left to guess about how the ALJ arrived

at her conclusions on [a plaintiff's] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe, 826 F.3d at 189 (citation omitted).

“Without this explanation, the reviewing court cannot properly evaluate

whether the ALJ applied the correct legal standard or whether substantial

evidence supports his decisions, and the only recourse is to remand the

matter for additional investigation and explanations.”          Mills, 2017 WL

957542, at *4 (citation omitted).

      As such, the Court must remand the case on this ground so that the

ALJ can properly evaluate the Plaintiff’s RFC by accounting for the Plaintiff’s

moderate limitation in concentration, persistence, or pace. See Mascio, 780

F.3d at 636. Upon remand, it will be crucial that the ALJ carefully perform a

function-by-function analysis of Plaintiff's mental limitations and work

abilities, and thereafter “build an accurate and logical bridge from the


                                        10
evidence to his conclusion.” Monroe, 826 F.3d at 189 (citation omitted). A

narrative assessment describing how the evidence supports each

conclusion, as required by SSR 96-8p, is essential and should account for

Plaintiff's limitation in concentration, persistence or pace and include an

assessment of whether Plaintiff can perform work-related tasks for a full

workday. See Scruggs, 2015 WL 2250890, at *5 (applying Mascio to find

that an ALJ must not only provide an explanation of how a plaintiff's mental

limitations affect her ability to perform work-related functions, but also her

ability to perform them for a full workday).

V.    CONCLUSION

      For the reasons stated, the Court will remand this case for further

administrative proceedings. On remand, the ALJ should conduct a proper

function-by-function analysis of the Plaintiff's mental residual functional

capacity and account for a Plaintiff’s limitation in concentration, persistence,

or pace. See Mascio, 780 F.3d at 636.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is GRANTED, and the Commissioner’s Motion

for Summary Judgment [Doc. 15] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the


                                       11
Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS SO ORDERED.



                              Signed: November 11, 2019




                                     12
